Citation Nr: 1711978	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  07-25 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hypertension.

2.  Entitlement to service connection for residuals of sinusitis surgery.

3.  Entitlement to service connection for bilateral earwax buildup.

4.  Entitlement to service connection for hepatitis A.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1983 to December 2003.

The matter comes before the Board of Veterans' Appeals ("Board") on appeal from a January 2006 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Pittsburgh, Pennsylvania, granting service connection for hypertension, with an initial noncompensable rating; and denying service connection for residuals of sinusitis surgery, bilateral earwax buildup and hepatitis A.  

In March 2011, the Board remanded the claim for further development, to include obtaining all records and alternative sources of information beyond service treatment records to substantiate the Veteran's claims, as well as VA examinations for hepatitis A and his service-connected hypertension.  Pursuant to the Board's instructions, additional records were obtained and the Veteran underwent VA examinations for hepatitis A and hypertension.  Subsequently, the Veteran's claims were readjudicated in an October 2016 supplemental statement of the case, which continued to deny the claims.  The claims have since returned to the Board.

This appeal was processed electronically using the Veterans Benefits Management System.  Additionally, a review of the Virtual VA electronic case management system reveals additional documents pertinent to the present appeal.  

The issues of entitlement to an initial compensable evaluation for hypertension and service connection for residuals of sinusitis surgery, being remanded, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction ("AOJ").


FINDINGS OF FACT

1.  The Veteran's bilateral earwax buildup does not constitute a disability or chronic condition.

2.  The Veteran's hepatitis A does not constitute a disability or chronic condition.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral ear wax buildup are not met.  38U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for entitlement to service connection for hepatitis A are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 ("VCAA") have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

Under the VCAA, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining relevant Federal records, including but not limited to service treatment records ("STRs") and VA treatment records, and non-Federal records, and providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. §§ 3.159(c), 3.326(a), 3.327; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, correspondence sent to the Veteran satisfied all notice requirements, including those applicable to service connection and increased rating claims, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97 - 103 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333 - 34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Concerning the duty to assist, all identified records, including STRs, service personnel records, VA treatment records and private treatment records have been obtained and added to the claims file, to the extent available.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  VA examinations have also been performed and medical opinions provided are adequate for the Board to make a fully informed decision.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016); See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

II.  Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380 - 81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows or fails to show.

A.	Bilateral Earwax Buildup

The Veteran asserts that his claimed disability of bilateral wax buildup is due to his military service.  However, a review of his service treatment records and his VA treatment records show no indication of an in-service occurrence or aggravation of bilateral earwax buildup.

Moreover, the evidence on the record shows that the Veteran does not have a current disability associated with bilateral earwax buildup.  

Nonetheless, the Board has considered the statements from the Veteran, attributing his bilateral earwax buildup to service, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  This is a question of causation which involves a complex medical question and the Veteran does not have the medical expertise to provide such an opinion or to provide a diagnosis for a disability associated with bilateral earwax buildup.  Therefore, he is not competent to make a complicated medical diagnosis or provide an opinion as to the etiology of bilateral earwax buildup.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 2007).  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. §§ 1110, 1131. In the absence of proof of present disabilities there can be no valid claims. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131  requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521   (1996).

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral earwax buildup and accordingly, this claim must be denied.


B.	Hepatitis A

The Veteran maintains that while he was in service, hepatitis A was discovered during an assessment conducted prior to a blood donation.

A June 1988 memorandum from the Department of the Army confirms that the Veteran participated in a blood donor program, which indicated that the Veteran's blood donation tested positive for hepatitis A, thereby requesting the Veteran to submit to a repeat test to confirm whether he had in fact contracted hepatitis A.  However, STRs are silent as to whether the Veteran actually submitted to the recommended follow-up test for hepatitis A.  

The Veteran's STRs refer to an in-service June 1998 examination that reported that the Veteran had hepatitis A in 1988, which was untreated.  STRs also indicate that in 1996 and 1997, the Veteran was administered the hepatitis A vaccine series to develop antibodies.

Post service, a September 2005 VA examination concluded that the Veteran had no clinical residuals, the Veteran's liver function was normal and that he is immune from hepatitis A.

Because the Board deemed the September 2005 VA examination inadequate, the Veteran was afforded a new VA examination in March 2012.  However, while the March 2012 VA examination indicated that the Veteran's blood test confirmed hepatitis A, it nonetheless concluded that the Veteran has hepatitis A without sequel.

Subsequently, the Veteran was afforded another VA examination in July 2016.  The VA examination opined that it was less likely than not that the Veteran's claimed condition of hepatitis A was incurred in or caused by in-service injury or illness.  Citing medical literature, the VA examiner explained that hepatitis A only appears as an acute or newly occurring infection, which does not become chronic, and that people with hepatitis A usually improve without treatment.  Once someone recovers from hepatitis A, that person develops antibodies that protect them from the virus for life.  Further, the examiner indicated that the best way to prevent hepatitis A is through vaccination with the hepatitis A vaccine.  Additionally, the VA examiner explained that there was no documentation or labs for confirmation of a hepatitis A diagnosis at the time the Veteran was rejected from blood donation for suspected hepatitis A; the Veteran was provided with hepatitis A vaccine shots in 1996 and 1997 to develop antibodies.  The Veteran's serology that confirmed his immunity status for hepatitis A in the November 2005 VA examination was the likely outcome after his hepatitis A vaccinations in 1996 and 1997.  Accordingly, the VA examiner concluded that there was no symptomatology ascertained by the Veteran's report to support or correlate with active hepatitis A and that the Veteran only has a serological immunity.

The Board finds the July 2016 VA examiner's opinion to be the most probative evidence of record regarding whether the Veteran has a current hepatitis A diagnosis.  The VA examiner expressed familiarity with the Veteran's record and provided a clear rationale by outlining the Veteran's medical history and opined that his hepatitis A diagnosis during service was not confirmed when the Veteran was rejected for blood donation.  The VA examiner's opinion was based on the written letter from the blood donation organization which described the Veteran's findings as "suspect," as well as the absence of documentation from labs to confirm a hepatitis A diagnosis at that time.  Thus, the opinion is fully articulated with clear conclusions based on an accurate factual foundation and is supported by sound reasoning.  Accordingly, the Board finds no reason to question the VA examiner's expertise or rationale. 

Moreover, the evidence on the record shows that the Veteran does not have a current disability associated with hepatitis A.  In this regard, the VA examination report shows that the Veteran in fact had developed immunity to hepatitis A, and there was no symptomatology ascertained by the Veteran's report to support or correlate with active hepatitis A.    

A medically untrained layperson such as the Veteran is competent to report symptoms.  However, he is not competent to make a complicated medical diagnosis such as hepatitis A or to render a complicated medical opinion such as the etiology of hepatitis A.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. §§ 1110, 1131. In the absence of proof of present disabilities there can be no valid claims. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131  requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521   (1996).

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for hepatitis A.  Accordingly, it must be denied.


ORDER

Entitlement to service connection for bilateral ear wax buildup is denied.

Entitlement to service connection for hepatitis A is denied.  


REMAND

The Board finds that additional development is necessary before a decision may be rendered on the remaining issues on appeal.

The Veteran asserts entitlement to service connection for residuals of sinusitis surgery.  However, no treatment records of the Veteran's sinusitis surgery have been associated with the claims file.  While the AOJ has made attempts to obtain complete treatment records, specific attempts must to be made to obtain any treatment records for his sinusitis surgery.  Additionally, the October 2016 supplemental statement of the case references VA treatment notes dated July 22, 2016 where there was an elevated blood pressure reading of 142/108.  However, this medical record does not appear to be associated with the claims file, and may be pertinent to rating the Veteran's hypertension claim.  Therefore, the AOJ must make attempts to obtain any updated VA treatment records.  If these records are unavailable, the Veteran must be notified and provided with the opportunity to submit any such records he may have in his possession. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records relevant to his sinusitis surgery.  He should also be invited to submit these records himself.

Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder.

If any identified records are not obtainable (or none exist), the Veteran should be notified, and the attempts to obtain them and any negative responses received clearly documented in the file.

2.  Obtain the Veteran's outstanding VA treatment records
and associate them with the claims file.

3.  Then, readjudicate the Veteran's claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


